Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an 
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
The abstract of the disclosure is objected to because the abstract is too long (i.e. 209 words).  The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).
The specification does not include all required content.  For example, the specification does not contain: Cross reference related to document, Field of invention, Brief description of drawings.
In the abstract and specification, the use of “my prior filling” should be avoided
Appropriate correction is required.
Claim Objections
Claims 1-6 and 7-8,  objected to because of the following informalities:
Claim number should be in a same line with a claim.
A claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.  Claims 1, 5, 7, each claim contains a multiple steps without properly separated by a line indentation and a semicolon. (See MPEP 608.01(i)).
All claim should begin with an upper case letter e.g. A method.

Claims 1, 5 and 6, the following phase should be changed to:
“such force” should be changed to “the anisotropic force”.
“such particle” should be changed to “the subatomic particle”.
“such position” should be changed to “the subatomic particle position”.
“such particle axis” should be changed to “the particle axis”
“such inclination angle” should be changed to “the inclination angle”.
Claim 1, 4, 5 and 6 phrase “such calculation” should be changed to “the anisotropic calculation”.
Claim 1, the following phrase should be changed as following:
Line 4 – [[the]]a product of [[the]]a number of the subatomic particles in each side of the interaction times a constant determining [[the]]a base
Line 6 – decreases at one over [[the]]a cube of [[the]]a distance
Appropriate correction is required.
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered - claim 7 been renumbered 6, claim 8 been renumber to 7 and claim 9 been number to 8.
Claims 2-4 and 5-6 are objected because the language used in the dependent claims do not clearly clarify their dependencies to parent claims.  For example, claim 2 should be changed The method according to claim 1 where the presentation of the three dimensional results further processed for presentation on a two-dimensional screen as animation”.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7-9 are directed to abstract idea without significantly more.
Regarding to claim 1 
Step 2A prong 1: this part of the eligible analysis evaluates whether the claim recites a judicial exception.  Claim 1 recites “calculating an anisotropic force for at least one subatomic particle, in an interaction or interactions with other subatomic particle or particles, where the calculation of such force is the product of the number of particles in each side of the interaction times a constant determining the base strength of the force, where such force decreases at one over the cube of the distance (1/d3) between the particles, and where an axis fixed trough the center of the subatomic particle and its orientation, determines the relative strength of such force by a formula changing strength based upon its inclination angle relative to such particle axis, and not changing based upon its longitude angle relative to such particle axis, with such inclination angle from that axis determining the factor of strength that has a change from the base strength as increasing from the poles, calculated as the base strength, to the equator, and in both hemispheres, such forces have the same strength and direction at the same inclination from each base particle, including both hemispheres being repulsive for interactions between nucleons and electrons, to calculate, using a computer processing and database storage system, at least three of; subatomic particle position within a subatomic range within accuracy variance of 10-14 meters in three-dimensional space, subatomic particle movement within a subatomic range within accuracy variance of 10-14 meters per second in three-dimensional space, subatomic particle axis, as described above, rotation within a subatomic range within accuracy variance of 10-14 meters per second of rotation in three-dimensional space, atom associations into molecules via a common subatomic electron particle in such position that such particle is attractive to both atoms within a subatomic range within accuracy variance of 10-14 meters in three-dimensional space, or changes in atom associations, including molecules, changing a particle position or orientation within a subatomic range within accuracy variance of 10-14 meters in three-dimensional space in the set, including but not limited to chemical reactions; such calculation gets executed for at least six separate, opposing segments of the subatomic particle to calculate their relative strength, as if separate, in three dimensions, which creates a rotational force on the particle, as a whole, in three-dimensional space by mathematical comparison of the opposing segment and dimension calculations” has Broadest Reasonable Interpretation (BRI) that requires performing an arithmetic calculation.  This limitation therefore recites a mathematical calculation.  In the specification Figures 2-6, Applicant discloses formulas used to calculate anisotropic force.  The grouping of “mathematical concepts” in the 2019 PEG includes “mathematical calculation” as an exemplar of an abstract idea.  Therefore the limitation of claim 1 falls into the “mathematical concept” grouping.
Step 2A Prong 2: this part of the eligible analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  Claim 1 does not recite additional element beside the abstract idea.  Accordingly, the claim do not 
Step 2B, claim 1 does not contain additional element that is sufficient to amount significantly more than the judicial exception.  As discussed about with respect to integration of the abstract idea into a practical application, the claim does not contain additional element that can amount significantly more than the abstract idea of itself.  Accordingly, the additional element does not amount significantly more than the abstract idea of itself therefore claim 1 is not patent eligible under 35 USC 101.
Claims 2-4 further extend the abstract idea of claim 1 without containing additional element that can amount significantly more the abstract idea of itself.  Therefore, claim 2-4 are not patent eligible under 35 USC 101.
Regarding to claim 5 
Step 2A prong 1: this part of the eligible analysis evaluates whether the claim recites a judicial exception.  Claim 1 recites “calculating an anisotropic force for at least one subatomic particle, in an interaction or interactions with other subatomic particle or particles, where the calculation of such force is the product of the number of particles in each side of the interaction times a constant determining the base strength of the force, such force decreases at one over the cube of the distance (1/d3) between the particles, and an axis fixed trough the center of the subatomic particle and its orientation, determines the relative strength of such force by a formula changing strength based upon its inclination angle relative to such particle axis, and not changing based upon its longitude angle relative to such particle axis, with such inclination angle from that axis determining the factor of strength that has a change from the base strength as increasing from the poles, calculated as the base strength, to the equator, and in both hemispheres, such forces have the same strength and direction at the same inclination, including both hemispheres being repulsive for interactions between nucleons and electrons, to calculate, using a computer processing and database storage system, at least two of; subatomic particle position within a subatomic range within accuracy variance of 10-14 meters in three-dimensional space, subatomic particle movement within a subatomic range within accuracy variance of 10-14 meters per second in three-dimensional space, subatomic particle axis, as described above, rotation within a subatomic range within accuracy variance of 10-14 meters per second of rotation in three-dimensional space, atom associations into molecules via a common subatomic electron particle in such position that such particle is attractive to both atoms within a subatomic range within accuracy variance of 10-14 meters in three-dimensional space, or changes in atom associations, including molecules, changing a particle position or orientation within a subatomic range within accuracy variance of 10-14 meters in three-dimensional space in the set, including but not limited to chemical reactions, such calculation gets executed for at least six separate, opposing segments of the subatomic particle to calculate their relative strength, as if separate, in three dimensions, which creates movement acceleration from the sum of the elements in separated in each chosen dimension, and the minimum of forces for segment calculated as off in non-chosen dimension” has Broadest Reasonable Interpretation (BRI) that requires performing an arithmetic calculation.  This limitation therefore recites a mathematical calculation.  In the specification Figures 2-6, Applicant discloses formulas used to calculate anisotropic force.  The grouping of “mathematical concepts” in the 2019 PEG includes “mathematical calculation” as an exemplar of an abstract idea.  Therefore the limitation of claim 1 falls into the “mathematical concept” grouping.
Step 2A Prong 2: this part of the eligible analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  Claim 5 
Step 2B, claim 5 does not contain additional element that is sufficient to amount significantly more than the judicial exception.  As discussed about with respect to integration of the abstract idea into a practical application, the claim does not contain additional element that can amount significantly more than the abstract idea of itself.  Accordingly, the additional element does not amount significantly more than the abstract idea of itself therefore claim 1 is not patent eligible under 35 USC 101.
Claims 8-9 further extend the abstract idea of claim 5 without containing additional element that can amount significantly more the abstract idea of itself.  Therefore, claim 7-8 are not patent eligible under 35 USC 101.
Regarding to claim 7
Step 2A prong 1: this part of the eligible analysis evaluates whether the claim recites a judicial exception.  Claim 1 recites “mapping subatomic particles with their positioning, velocity, and net-force in three-dimensional space, from a method that includes an anisotropic force for at least one subatomic particle in the interaction or interactions with other particle or particles, where the product of the number of particles in each side of the interaction times a constant determines the base strength of the force, such force decreases at one over the cube of the distance (1/d3) between the particles, and an axis fixed trough the center of the subatomic particle and its orientation, determines the relative strength of such force by a formula changing strength based upon its inclination angle relative to such particle axis, and not changing based upon its longitude angle relative to such particle axis, with such inclination angle from that axis determining the factor of strength that has a change from the base strength as increasing from the poles, calculated as the base strength, to the equator, and in both hemispheres, such forces have the same strength and direction at the same inclination, including both hemispheres being repulsive for interactions between nucleons and electrons, to calculate, using a computer processing and database storage system, at least two of: subatomic particle position within a subatomic range within accuracy variance of 10−14 meters in three-dimensional space, subatomic particle movement within a subatomic range within accuracy variance of 10−14 meters per second in three-dimensional space, subatomic particle axis, as described above, rotation within a subatomic range within accuracy variance of 10−14 meters per second of rotation in three-dimensional space, atom associations into molecules via a common subatomic electron particle in such position that such particle is attractive to both atoms within a subatomic range within accuracy variance of 10−14 meters in three-dimensional space, or changes in atom associations, including molecules, changing a particle position or orientation within a subatomic range within accuracy variance of 10−14 meters in three-dimensional space in the set, including but not limited to chemical reactions, and at least two of: a method to determine such subatomic particle position, velocity, and the particle's axis orientation, and its associated changes in orientation in those forces over time; or such calculation gets used for at least six separate segments of the subatomic particle to calculate a rotational force on the particle, as a whole, within a subatomic range within accuracy variance of 10−14 meters in three-dimensional space; or where the rotation of any particle or particles as a set determines electromagnetic phenomenon, including but not limited to spectrum and waves, by changes in the anisotropic force profile changes in the chosen three-dimension frame of reference; or such calculation uses the combination of any particle's axis rotation and external magnet forces to determine a change in any particle's axis rotation” has Broadest Reasonable Interpretation (BRI) that requires performing an arithmetic calculation.  This limitation therefore recites a mathematical calculation.  In the specification Figures 2-6, Applicant discloses formulas used to calculate anisotropic force.  The grouping of “mathematical concepts” in the 2019 PEG includes “mathematical calculation” as an exemplar of an abstract idea.  Therefore the limitation of claim 7 falls into the “mathematical concept” grouping.
Step 2A Prong 2: this part of the eligible analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  Claim 7 does not recite additional element beside the abstract idea.  Accordingly, the claim do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim therefore, is directed to the abstract idea.
Step 2B, claim 7 does not contain additional element that is sufficient to amount significantly more than the judicial exception.  As discussed about with respect to integration of the abstract idea into a practical application, the claim does not contain additional element that can amount significantly more than the abstract idea of itself.  Accordingly, the additional element does not amount significantly more than the abstract idea of itself therefore claim 7 is not patent eligible under 35 USC 101.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-5 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding to claim 1, Applicant recited on line 15, “to calculate, using a computer processing and data base storage system, at least three of: …”  It is not clear from the claim’s language that “to calculate” refers to an action to perform the calculation on 5 items after “at least three of” or “to calculate” refers to the calculating “the anisotropic force” above.  On line 29, it is not clear from the claim’s language that “such calculation” refers to “to calculate” on line 15 or “such calculation” refers to the calculating “the anisotropic force” above.
Claims 2-4 and 8-9 do not remedy the deficient of claim 1 therefore, claims 2-4 and 8-9 are also rejected under 35 USC 112b.
Regarding to claim 5, Applicant recited on line 15, “to calculate, using a computer processing and data base storage system, at least two of: …”  It is not clear from the claim’s language that “to calculate” refers to an action to perform the calculation on 5 items after “at least two of” or “to calculate” refers to the calculating “the anisotropic force” above.  On line 28, it is not clear from the claim’s language that “such calculation” refers to “to calculate” on line 15 or “such calculation” refers to the calculating “the anisotropic force” above.
Regarding to claim 7, Applicant recited on line 16, “to calculate, using a computer processing and data base storage system, at least two of: …”  It is not clear from the claim’s language that “to calculate” refers to an action to perform the calculation on 5 items after “at least two of” or “to calculate” refers to the calculating “the anisotropic force” above.  On line 41, 

Allowable Subject Matter
Claims 1-8 would be allowed if rewritten to overcome the rejection under 35 USC 101 and USC 112b.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0381565 – Botero teaches that energy or force between interacting elements is dependent of distance and arrangement between elements.  Botero further teaches for simple dipoles, F=1/d3, for dipole in 2D F=1/d and for dipole in 3D, F= constant such that the power of the distance factor decreases as the dimension grown (See paragraph 0045-0046)
US 2007/0217255 – Wu discloses a method of measuring the anisotropic energy of magnetic material which applies step-by-step external magnetic fields and records the different coercive field in each step and then and then calculate the anisotropic of each material (See paragraph 0014).  Botero further provides a method of calculating the anisotropic for each material in a flow chart shown in Figure 7.
The prior arts made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations 
Regarding claim 1, the prior arts of record do not teach or suggest the claimed invention having “calculating an anisotropic force for at least one subatomic particle, in an interaction or interactions with other subatomic particle or particles, where the calculation of such force is the product of the number of particles in each side of the interaction times a constant determining the base strength of the force, where such force decreases at one over the cube of the distance (1/d3) between the particles, and where an axis fixed trough the center of the subatomic particle and its orientation, determines the relative strength of such force by a formula changing strength based upon its inclination angle relative to such particle axis, and not changing based upon its longitude angle relative to such particle axis, with such inclination angle from that axis determining the factor of strength that has a change from the base strength as increasing from the poles, calculated as the base strength, to the equator, and in both hemispheres, such forces have the same strength and direction at the same inclination from each base particle, including both hemispheres being repulsive for interactions between nucleons and electrons”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 2-4, the claims have been found allowable due to their dependencies to claim 1 above.
Regarding claim 5, the prior art does not teach or suggest the claimed invention having “calculating an anisotropic force for at least one subatomic particle, in an interaction or interactions with other subatomic particle or particles, where the calculation of such force is the product of the number of particles in each side of the interaction times a constant determining the base strength of the force, such force decreases at one over the cube of the distance (1/d3) between the particles, and an axis fixed trough the center of the subatomic particle and its orientation, determines the relative strength of such force by a formula changing strength based upon its inclination angle relative to such particle axis, and not changing based upon its longitude angle relative to such particle axis, with such inclination angle from that axis determining the factor of strength that has a change from the base strength as increasing from the poles, calculated as the base strength, to the equator, and in both hemispheres, such forces have the same strength and direction at the same inclination, including both hemispheres being repulsive for interactions between nucleons and electrons”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 7-8, the claims have been found allowable due to their dependencies to claim 5 above.
Regarding claim 6, the prior art does not teach or suggest the claimed invention having “mapping subatomic particles with their positioning, velocity, and net-force in three-dimensional space, from a method that includes an anisotropic force for at least one subatomic particle in the interaction or interactions with other particle or particles, where the product of the number of particles in each side of the interaction times a constant determines the base strength of the force, such force decreases at one over the cube of the distance (1/d3) between the particles, and an axis fixed trough the center of the subatomic particle and its orientation, determines the relative strength of such force by a formula changing strength based upon its inclination angle relative to such particle axis, and not changing based upon its longitude angle relative to such particle axis, with such inclination angle from that axis determining the factor of strength that has a change from the base strength as increasing from the poles, calculated as the base strength, to the equator, and in both hemispheres, such forces have the same strength and direction at the same inclination, including both hemispheres being repulsive for interactions between nucleons and electrons”, and a combination of other limitations thereof as recited in the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614.  The examiner can normally be reached on M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862